Citation Nr: 0807138	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).


FINDINGS OF FACT

1.  The veteran's August 1974 service entrance examination 
notes that the veteran had a preexisting right knee condition 
which was the result of right knee surgery approximately one 
year prior to service entrance.

2.  The evidence of record does not show that any preexisting 
right knee condition was aggravated in military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, letters dated in October 
2003 and December 2003 satisfied the duty to notify 
provisions; additional letters were sent in March 2006 and 
October 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case as there was no evidence of a 
current disability.  See 38 C.F.R. § 3.159(c) (4).  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The United States Code holds that a veteran is presumed to be 
in sound condition, except for defects, infirmities or 
disorders noted when examined, accepted, and enrolled for 
service, or where clear and unmistakable evidence establishes 
that an injury or disease existed prior to service and was 
not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  
The burden is on VA to rebut the presumption of sound 
condition upon induction by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  In this case, the presumption of 
sound condition upon induction is rebutted as a right knee 
condition is noted on the veteran's entrance examination, and 
therefore preexisted his military service. 

A preexisting disorder will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). 

The August 1974 service entrance examination reflects that 
the veteran's preexisting right knee disorder was the 
consequence of surgery approximately one year prior.  
However, an orthopedic evaluation dated the same day as the 
service entrance examination noted that the veteran was 
asymptomatic.  Service medical records show that several days 
after service entrance, the veteran reported severe right 
knee pain.  Although he was put on limited duty, the right 
knee symptomatology continued, being diagnosed in an August 
1974 service medical record as being a "symptomatic post-
operative right knee."  Ultimately, it was determined that 
the right knee disorder made the veteran physically unfit for 
service.  He was placed on a medical hold until being 
discharged from service, on the basis of "enlistment in 
error" in September 1974.  

The objective medical evidence shows that the veteran's 
preexisting right knee disorder was not aggravated by active 
service.  Initially, the Board notes that the only opinion of 
record with respect to aggravation, contained in the 
September 1974 Medical Board report, states that the 
veteran's preexisting right knee disorder was not aggravated 
by his military service.  Moreover, the evidence tends to 
support the premise that the veteran's case was one of 
temporary exacerbation of symptomatology, not one where an 
actual increase in the disability occurred.  The Court of 
Appeals for Veterans Claims has held that a veteran seeking 
service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
In this case, while there is clearly evidence in the service 
medical records of temporary exacerbation of right knee 
symptomatology in a newly postoperative situation, there is 
no evidence that the preexisting condition worsened in 
severity.  Id.  This is especially the case as there is no 
objective medical evidence that the veteran has been treated 
subsequent to service for a right knee disorder; he has not 
submitted any medical treatment records reflecting treatment, 
or authorized VA to obtain same.  Ultimately, the evidence of 
record fails to establish that the veteran's preexisting 
right knee disorder was aggravated by service.  For this 
reason, service connection for a right knee disorder is not 
warranted.

Because there is no evidence that any preexisting left knee 
disorder was aggravated by military service, the 
preponderance of the evidence is against the veteran's claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


